Response to Arguments
Applicant’s arguments, with respect to amended claim 1, have been fully considered and are persuasive.  The rejection of claims 1, 3, 4, 6-12, and 15 has been withdrawn. 
Applicant's arguments, with respect to amended claim 16, have been fully considered but they are not persuasive.
The examiner points out that claim 16 lacks some of the claim limitations recited in claim 1 regarding the structure of the vibration damper.  Specifically, claim 16 does not require the retaining device to be formed as a single retaining plate with two legs, as recited in claim 1.

    PNG
    media_image1.png
    541
    664
    media_image1.png
    Greyscale

Regarding applicant’s arguments that Durre fail to teach an equivalent anti-loss device and/or path limiting device limitations, the examiner points out, wither reference to annotated fig. 6 above, that Durre disclose a retaining device (A) having an annular shape with a through-hole (see B) forming the claimed receiving eye (C) which interacts with the pin element (44) and the elastomeric spring (42).
Regarding applicant’s arguments that the pin (44) of Durre does not engage the receiving eye (C) because the elastomeric spring (42) is located between the two elements, the examiner points out that applicant’s own elastomer spring (46) is disposed between the pin element (22) and the eye (38).  The examiner then contends that, either applicant’s own invention does not meet applicant’s own claim limitations, or the Durre reference discloses an equivalent structural relationship.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS W IRVIN whose telephone number is (571)270-3095.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS W IRVIN/           Primary Examiner, Art Unit 3657